DETAILED CORRESPONDENCE
Acknowledgements
This office action is in response to the application filed 7/16/2021.
Claims 1-15 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 last line recites “identified drying course to the dryer through”.  This is an incomplete sentence.  Either drop the “through” or identify the mechanism of transmission.  
Claim 1 recites “one of the plurality of control options included in the UI being received”.  This is first passive voice and second grammatically awkward because no prior recitation of the UI reception is described.  Examiner suggests dropping “being received”.  
Appropriate correction is required.
EXAMINER’S NOTE:  The present Application appears to be a translation of foreign application.  Applicant’s assistance in reviewing the grammar of the translation is appreciated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardner (US 2003/0115682 A1) (cited by Applicant).
Re claim 1, Gardner discloses a washing machine (abstract, ref. 12) comprising: 
a display (¶ [0024] user interface 16 may include a display); 
a communication interface (¶ [0025] washer control unit 15A is in operative communication with the dryer, therefore necessarily has an interface); and 
a processor (¶ [0024] control unit 15 can include…processor), wherein the processor is configured to: 
control the display to display a user interface (UI) (¶ [0024] user interface 16) for overall control of the washing machine and a dryer (ref. 14) connected to the washing machine in communication based on a first user input selecting a washing course being received (¶ [0027], [0029] see figs. 3A-3B), identify a drying course of the dryer based on the washing course selected by the first user input (¶ [0030] washer instructions or  controls are used to determine the drying instructions or controls, see e.g. fig. 3A washer cotton sturdy with warm wash and cold cycle -> dryer regular and more dry) and a control option selected by a second user input being the second user input selecting one of the plurality of control options included in the UI being received (¶ [0028] dryer controls can be selected, ¶ [0033] operator can modify), and control the communication interface to transmit information corresponding to the identified drying course to the dryer [through] (¶ [0033] dryer instructions are applied).
Re claim 11¸ Independent claim 11 reads as a controlling method of the processor implemented program of claim 1.  Therefore, claim 11 is met as shown by Gardner above. 
Re claims 2 and 12, wherein the plurality of control options are the control options applicable to both the washing course of the washing machine and the drying course of the dryer (¶ [0027]-[0030] see figs. 3A-3B).
Re claims 3 and 13, wherein the control option is an option for at least one of energy saving control (damp dry satisfies energy saving relative to more dry, cold water, etc.), general control (general control includes all control, ¶ [0027]-[0030]) or time saving control (similarly, damp dry is less time than more dry).
Re claims 4 and 14¸ wherein the processor is configured to: obtain control information on the selected washing course based on the selected control option (¶ [0032] wash cycle instructions based on a table of wash cycle instructions), and obtain the drying course of the dryer and control information on the drying course based on the control option (¶ [0032] corresponding dryer cycle instructions), based on the obtained control information (¶ [0030] washer instructions or controls are used to determine the drying instructions or controls).
Re claims 5 and 15, wherein the processor is configured to control the display to display a UI including the control information on the washing course and the control information on the drying course (¶ [0025], [0027]-[0029]).
Re claim 6, wherein the processor is configured to control guide information (¶ [0013], [0034] favorite option) recommending at least one control option among the plurality of control options included in the UI to be provided based on a user history (¶ [0034] previously stored in nonvolatile memory) related to at least one of the washing machine or the dryer.
Re claim 8, wherein the control option includes an option for at least one of energy saving control, general control (general control includes all control, ¶ [0027]-[0030]) or time saving control, control power corresponding to the energy saving control is determined based on a user history related to at least one of the washing machine or the dryer, and control time corresponding to the time saving control is determined based on a user history related to at least one of the washing machine or the dryer (Examiner notes general control is disclosed by Gardner, therefore the details of energy saving control and time saving control are not required by the claim to be met).
Re claim 9,  regarding “wherein if the drying course of the dryer is identified, the processor is configured to identify a detailed option of the drying course based on the selected control option, and control the information including the detailed option of the identified specific drying course to be transmitted to the dryer”, Examiner considers the details from the specific wash cycle instructions, e.g. temperature, time, etc. from the table (¶ [0032]) to be detailed as compared to the user interface selections (see figs. 3A-3B) (that is, it is inherent in operation of the washing machine the selection correspond to a specific temperature, a specific time, a specific power, a specific water level, etc. such to satisfy “detailed”).
Re claim 10, regarding “wherein the processor is configured to control the information corresponding to the identified drying course to be transmitted to the dryer through an external server”, this is a statement of intended use.  Here, as presently recited neither the dryer itself nor the external server are positively recited elements of the apparatus “washing machine”.  So long as the processor is capable of transmitting the identified drying course through an external server, e.g. linking the communication (wired or otherwise) from the control unit 15 to some other circuit, network, server, etc., then the limitation is met.  See MPEP 2114.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Gardner, as applied above, in view of Bae et al. (EP 3396051 B1).
Re claim 7, Gardner discloses as shown above including a favorite option, but does not disclose wherein the processor is configured to determine an order in which the plurality of control options included in the UI are displayed based on a user history related to at least one of the washing machine or the dryer.  However, Bae discloses it is very old and well-known in the washing machine art (title, abstract) to provide determine an order in which the plurality of control options included in the UI are displayed based on a user history related to at least one of the washing machine or the dryer (¶ [0001] recommend one or more of user customized courses or options by reflecting use history; see also ¶ [0045], [0054] stored order).
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the washing machine of Gardner to further include order based on user history, as suggested by Bae, in order to predict, assist and automate operation of the laundry machine and dry.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711



/KEVIN G LEE/Examiner, Art Unit 1711